Citation Nr: 1243431	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-37 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to October 7, 2010, and an initial rating in excess of 50 percent from October 7, 2010, for an anxiety disorder, not otherwise specified (NOS) with posttraumatic stress disorder (PTSD) symptoms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In a November 2009 rating decision, the RO assigned an initial 10 percent rating for an anxiety disorder NOS with PTSD symptoms, effective June 5, 2009.  In a July 2010 rating decision, the RO increased the Veteran's disability rating for his service-connected anxiety disorder NOS with PTSD symptoms to 30 percent, effective June 5, 2009.  In a June 2012 rating decision, the RO increased the Veteran's disability rating for his service-connected anxiety disorder NOS with PTSD symptoms to 50 percent, effective October 7, 2010.  Because the initial 30 percent rating assigned prior to October 7, 2010, and the initial 50 percent rating assigned effective October 7, 2010, are not the maximum ratings available for this disability, the Veteran's appeal for higher ratings for service-connected anxiety disorder NOS with PTSD symptoms remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

The occupational and social impairment from the Veteran's anxiety disorder NOS with PTSD symptoms has more nearly approximated reduced reliability and productivity than deficiencies in most areas throughout the period of this claim.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for an anxiety disorder NOS with PTSD symptoms, but not more, have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed June 2009 letter, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's service treatment records and post-service, private and VA treatment records have been obtained.  In addition, the Veteran was afforded VA examinations in October 2009 and May 2012.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to his claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The schedule for rating mental disorders is divided into multiple diagnostic codes, to include Diagnostic Code 9411 for PTSD.  All mental disorders are rated under the general rating formula for mental disorders.  

Under the general rating formula for mental disorders, a rating of 30 percent is assigned for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

A June 2009 VA mental health note reports that the Veteran was divorced and estranged from his two children.  He reported that he was depressed most of the time and felt hopeless.  He described his sleep as sporadic and noted that his appetite fluctuated.  He had no current thoughts of suicide but indicated that he had suicidal thoughts when he was getting divorced.  There was no attempt or plan for suicide.  He had no homicidal ideation or violent thoughts.  He denied any symptoms of mania.  He avoided crowds.  He denied any addictive behaviors or hallucinations of any kind.  On examination, he was neat, clean, casually dressed, cooperative and alert.  He was oriented to person, place, time and situation.  His affect/mood was appropriate but guarded at times.  His speech was normal.  His thought process was goal oriented and logical.  His judgment and insight were fair.  The examiner noted that the Veteran was not in immediate danger to self or others.  

The Veteran underwent a VA examination in October 2009.  It was noted that the Veteran lived by himself and was retired.  He had worked for the Post Office for 22 years and had retired in February 2002.  He was fired in the 1990's by the Post Office as he was accused of threatening a coworker.  He was eventually rehired after his Union got involved.  He noted that while he got along with people he worked with, he felt targeted by supervisors who frequently tried to fire him.  He had never been hospitalized for psychiatric reasons.  He drank 2 to 3 times per week to the point of intoxication but denied any occupational or interpersonal interference related to his alcohol use.  He also reported using marijuana once a week but denied any problematic behaviors or consequences related to this use.  He indicated that he had been arrested once during his divorce as a result of his intoxication.  He spent one night in jail and was charged with disorderly conduct and obstruction of justice.  He had been married once for 7 years which produced 2 daughters.  His marriage ended in a divorce due to his wife having an affair.  His relationship with his 2 adult daughters was estranged as he had not seen or had contact with his oldest daughter in 13 or 14 years and had not had contact with his youngest daughter in 3 years.  His support system did not consist of anyone in particular and he noted that he had very few friends.  He did report still feeling rather close with his siblings.  

On examination, he was alert, oriented and adequately groomed and dressed.  Speech was normal and his responses were logical and coherent.  He was cooperative and pleasant.  His affect was neutral and appropriate.  He did endorse some symptoms associated with depression such as sleep difficulties which required the use of medication to help with his sleep.  With medication, he reported that he could now fall asleep adequately and would get approximately 7 hours of sleep a night.  He denied problems with appetite.  His concentration was adequate when reading but he noted that his focus seemed to be poor on other tasks in terms of being able to accomplish things.  The examiner noted that the Veteran's description of this sounded more like a deficit in motivation and initiating activity as opposed to focus and concentration.  

He reported some triggered crying spells.  He denied feelings of excessive guilt but did endorse feelings of worthlessness which stemmed primarily from his interactions in previous employment.  He denied feelings of hopelessness and indicated that he hoped to reconcile with his daughters one day.  His energy level varied.  He liked to exercise and frequently went for walks.  Regarding suicidal ideation, he noted that if he had any thoughts, they had been "fleeting."  He denied any current actual suicidal intent or plan.  He also denied any homicidal ideation or attempts.  

He denied experiencing any manic or hypomanic symptoms.  He did report experiencing a panic attack a few years ago.  He was claustrophobic but denied other phobic avoidances.  He denied obsessive-compulsive thoughts or behaviors.  He denied any history of auditory or visual hallucinations and he did not endorse any frank delusional or paranoid ideation.  He did however report that when working at the Post Office, he was followed for a period of time and people were taking pictures of him.  It did appear that this information was accurate as the Veteran submitted the union report that was part of his investigation of his employment termination when he was accused of threatening another employee.  

The Veteran reported experiencing unpleasant dreams and nightmares about his military experience "once every couple of months".  He denied ever experiencing a flashback.  He reported that on a weekly basis he may encounter triggers that resemble aspects of his military stressors.  The Veteran denied significant avoidance of the thoughts and feelings associated with his experiences but he did report that he avoided conversations about these events.  There was also some indication of avoidance in regards to his alcohol use.  While he stopped deer hunting, he continued to do activities such as reading, hiking and playing music.  Much of the time he did feel distant and cut off from others.  He was usually nervous around strangers and distanced himself due to his level of self-consciousness.  He reported having good friendships while working at the Post Office but that he had a hard time maintaining these relationships.  He did feel close to 2 individuals outside of his family.  

He denied experiencing a restricted range of affect and denied having a sense of foreshortened future.  He reported being occasionally irritable or angry but denied being aggressive toward himself or others.  He denied significant troubles with concentration but reported that he may find it difficult to get himself to initiate a task.  He did note that some of the time he felt especially alert or watchful.  He was observant of his surroundings.  He became cautious very easily and was more cautious in crowds.  On a weekly basis he tended to have an exaggerated startle response to noises.  

The examiner noted that the Veteran's profile suggested that he was exaggerating existing symptoms.  The examiner noted that the Veteran exhibited hyperarousal symptoms consisting of hypervigilance and having an exaggerated startle response.  He also had sleep difficulties but cited these as related to his work history with the Postal Service.  He did report some reexperiencing of events through triggered memories that produced emotional distress and discomfort.  He also had occasional nightmares and unwanted memories.  These symptoms did not rise to the level to meet clinical threshold in terms of frequency or disruption of functioning.  Overall, he denied significant avoidance or internal or external stimuli and denied diminished interest or restricted range of affect.  He did report feelings of detachment from others which were primarily due to his divorce and having feelings of self-consciousness and poor self-esteem and self-worth.  The examiner noted some doubt with regard to the reliability of the Veteran's self-report and it was likely that his symptoms were objectively less severe than he reported them to be.  The Veteran described having a mild to moderate impact in regard to social functioning related to his military experiences.  As a result of his military experiences, he has remained somewhat detached and distant from others.  He maintained gainful employment but did cite occupational interference as a result of his employers treating him improperly.  There was nothing on his end due to his military experience that led to a disruption in work performance.  The diagnosis was anxiety disorder NOS, with PTSD symptoms.  A GAF score of 63 was assigned.

In a December 2009 VA mental health note, a VA psychiatrist indicated that the Veteran was alert with no suicidal or homicidal ideation.  He had no hallucinations or delusions and his thought process was organized with his memory intact.  His mood was not profoundly depressed.  He also had some variant of panic disorder or social phobia anxiety disorder.

An October 2010 VA mental health treatment note reports that the Veteran did not have suicidal ideation.  His affect was constricted but there were no psychotic symptoms.  His insight was fair to poor and his judgment was intact for immediate safety.  He lived alone in a rural area and reported that he did not socialize much.  A GAF score of 50 was assigned.

A December 2010 VA mental health treatment report notes that the Veteran was isolative and talked to nobody except his sister.  He went grocery shopping very infrequently and his depression was neither better nor worse than his baseline.  He denied active suicidal ideation and slept adequately with his medication.  On examination he had good eye contact but his mood was dysthymic with constricted range.  He had sparse thought content but there were no psychotic symptoms.

The Veteran underwent a VA examination in May 2012.  He had an estranged relationship with his daughters and experienced social isolation.  The examiner reported that the Veteran's impairment could best be described as occupational and social impairment with reduced reliability and productivity.  He was divorced and currently lived alone.  He was not dating.  He had 2 adult daughters but his relationship with them was "non-existent."  He maintained contact with his family of origin but had no close friends.  He noted that he was a voracious reader.  He had retired from the Post Office in February 2002 and had not worked since then.  He drank once a week and used marijuana "a couple of times a month or so."  He had depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, feelings of hopelessness and feelings of guilt or worthlessness.  

On examination, he was adequately groomed and appeared to be alert and well oriented.  His affect was stable and relaxed.  He had logical and coherent thought and speech processes with frequent profanity.  He endorsed feelings of hopelessness but did not report suicidal ideation.  His energy level was fair.  His self-esteem was very low.  He felt anxious a lot and reported intrusive memories of combat "all the time."  He also had combat-related nightmares once a month.  He did not describe frequent avoidance behaviors.  He felt detached from others and had a restricted affect.  He did not report problems with anger or irritability.  He did not describe hypervigilance or exaggerated startle response.  He had difficulty sleeping.  He reported that his memory was "fairly good" but he was unable to perform a serial 7 test and could not spell "world" backward.  He was capable of managing his financial affairs and he cooperated with the examiner.  The examiner noted that the Veteran greatly exaggerated his level of symptomatology perhaps in an effort to seek secondary gain.  The level of distress in his profile was in marked contrast to his presentation during the interview.  His profile was considered to be invalid and uninterpretable.  A GAF score of 60 was assigned.

A May 2012 VA mental health treatment note reports that the Veteran "drank until he was numb" several times a week and also smoked cannabis.  The Veteran indicated that his mood was chronically up and down.  He avoided shopping as he went out about once a week.  He spoke to his brother and sister 2 to 3 times a week and saw them periodically.  There was no mania or psychosis.  He thought of dying but did not want to die and never had any suicidal ideation.  He had thoughts of killing others when upset about the people who had wronged him in the past as he was fully convinced that his employers have used his Vietnam experience against him.  He noted that he was falsely accused of trying to kill someone and still thought of killing his bosses.  However, he noted that these were fantasies, not active, and with absolutely no intent.  The psychiatrist noted no active thoughts or intent.  

On examination his mood was overtly calm and subdued.  His affect was congruent.  He appeared thoughtful with a good vocabulary.  He was well groomed and his psychomotor activity was normal.  He was cooperative and his speech was normal.  His thought process and associations were goal directed and his thought content was normal.  There were no delusions, hallucinations or illusions.  He was not assaultive and there was no acute risk.  The diagnosis was anxiety disorder NOS with PTSD symptoms and depression NOS, multifactorial.  A GAF score of 54 was assigned.

Concerning the period prior to October 7, 2010, the Board finds that based on the totality of the evidence and after resolving reasonable doubt in favor of the Veteran, his anxiety disorder NOS with PTSD symptoms more nearly approximates the criteria for a 50 percent rating for this time period.

Prior to October 7, 2010, the Veteran's anxiety disorder NOS with PTSD symptoms was manifested by anxiety, nightmares, social isolation, detachment, diminished interest in activities, avoidance behavior, hypervigilance, exaggerated startle response and sleep difficulties.  The Veteran was divorced from his wife and was estranged from his 2 daughters who he had not had contact with in years.  He also noted that he had no support system and had very few friends.  He endorsed some symptoms associated with depression and also feelings of worthlessness.  He also had triggered crying spells and thoughts of suicide that could only be described as "fleeting" as they were without plan or intent.  The October 2009 VA examiner also noted that the Veteran described a mild to moderate impact in regard to social functioning related to his military experiences which resulted in him remaining somewhat detached and distant from others.  

However, the preponderance of the evidence establishes that throughout the initial rating period, the social and occupational impairment from the disability has not more nearly approximated the deficiencies in most areas required for a 70 percent rating.

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

To this point, specific symptoms associated with the 70 percent rating include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

During the entire period, there is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  While the Board acknowledges that the Veteran mentioned "fleeting" suicidal ideation, there is no indication that he demonstrated any plan or intent.  Similarly, while the May 2012 VA examiner noted that the Veteran still thought of killing his bosses, there was "absolutely no intent."  Although the Veteran has some difficulty establishing and maintaining effective relationships, the Veteran repeatedly stated that he had good relationships with his brother and sister who he spoke to 2 to 3 times a week.  

Additionally, the GAF scores of 50, 54 and 60 in the October 2010 and May 2012 VA mental health treatment records and May 2012 VA examination report, generally show moderate to serious impairment and support a 50 percent rating for PTSD.  Moreover, the May 2012 examiner stated that the Veteran's symptoms were productive of reduced reliability and productivity but were not productive of deficiencies in most areas.  This assessment fits squarely within the criteria for a 50 percent rating.

A schedular rating of 70 percent rating is awarded for occupational and social impairment with deficiencies in most areas, but the evidence of record does not show the Veteran's anxiety disorder NOS with PTSD symptoms PTSD impairment more nearly approximates such impairment. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than 50 percent. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA in which it has generally been asserted that the Veteran is entitled to a higher disability rating for his anxiety disorder NOS with PTSD symptoms due to his reported symptoms.  Although the Veteran is competent to report his own overall symptomology, and in affording those statements full credibility, they do not show that his occupational and social impairment has more closely approximate the schedular criteria for the next higher evaluation of 70 percent.

Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's anxiety disorder NOS with PTSD symptoms is contemplated by the rating schedule.  Therefore, referral for consideration of an extra-schedular evaluation is not warranted here.  


ORDER

The Board having determined that the Veteran's anxiety disorder NOS with PTSD symptoms warrants a 50 percent rating, but not higher, throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


